             Case 3:18-cv-04439-SK Document 15 Filed 10/26/18 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                      UNITED STATES DISTRICT COURT
8                     NORTHERN DISTRICT OF CALIFORNIA
9    SIDNEY NAIMAN, individually and       )     Case No.
10
     on behalf of all others similarly     )     3:18-cv-04439-SK
     situated,
                                           )
11   Plaintiff,                                  NOTICE OF VOLUNTARY
                                           )
12                                         )     DISMISSAL OF DEFENDANTS
     vs.
                                           )     ENERGY ENTERPRISES USA
13
     ENERGY ENTERPRISES USA INC.; )              INC AND CANOPY ENERGY
14   CANOPY ENERGY CALIFORNIA.;            )     CALIFORNIA,. ONLY
     and DOES 1 through 10, inclusive, and       WITHOUT PREJUDICE.
15                                         )
     each of them,
     Defendants                            )
16
                                           )
17

18         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
19   Civil Procedure 41(a)(1), hereby voluntarily dismisses defendants ENERGY
20   ENTERPRISES USA INC AND CANOPY ENERGY CALIFORNIA without
21   prejudice. Defendants have neither answered Plaintiff’s Complaint, nor filed a
22   motion for summary judgment. Accordingly, this matter may be dismissed
23   without prejudice and without an Order of the Court.
24
           Respectfully submitted this 26th Day of October, 2018.
25

26                                             By: s/Todd M. Friedman Esq.
27
                                                    Todd M. Friedman
                                                 Attorney For Plaintiff
28




                                         Notice of Dismissal - 1
              Case 3:18-cv-04439-SK Document 15 Filed 10/26/18 Page 2 of 2




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on October 26 2018, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on October 26 2018, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
      Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
